Case: 19-11359        Document: 00515511615             Page: 1      Date Filed: 07/31/2020




             United States Court of Appeals
                  for the Fifth Circuit                                United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 31, 2020
                                    No. 19-11359                         Lyle W. Cayce
                                  Summary Calendar                            Clerk


 CHERYL E. VANCE,

                                                                Plaintiff — Appellant,

                                          versus

 UNITED STATES DEPARTMENT OF LABOR; UNITED STATES
 POSTAL INSPECTION SERVICE,

                                                              Defendants — Appellees.



                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-1183


 Before KING, SMITH, and OLDHAM, Circuit Judges.
 PER CURIAM:*
         Cheryl E. Vance appeals the dismissal of her tort claims against the
 U.S. Department of Labor and the U.S. Postal Inspection Service. Vance, a
 pro se litigant, raises various state tort claims, such as defamation and libel,


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-11359      Document: 00515511615           Page: 2     Date Filed: 07/31/2020




                                    No. 19-11359


 primarily alleging that Postal Inspector Jeff Krafels made false allegations
 against her and therefore caused her to be wrongfully convicted and
 incarcerated. Because Vance’s claims are barred by sovereign immunity, we
 AFFIRM the judgment below.
        “If the court determines at any time that it lacks subject-matter
 jurisdiction, the court must dismiss the action.” Int’l Energy Ventures Mgmt.,
 L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 210 n.67 (5th Cir. 2016)
 (quoting Fed. R. Civ. P. 12(h)(3)). “Sovereign immunity is jurisdictional,”
 Cozzo v. Tangipahoa Par. Council—President Gov’t, 279 F.3d 273, 280 (5th
 Cir. 2002), and “[t]he basic rule of federal sovereign immunity is that the
 United States cannot be sued at all without the consent of Congress,”
 Freeman v. United States, 556 F.3d 326, 334 (5th Cir. 2009). Moreover,
 “[b]ecause sovereign immunity is jurisdictional in nature, ‘Congress’s
 waiver of [sovereign immunity] must be unequivocally expressed in statutory
 text and will not be implied.’” Id. at 335 (alterations in original) (quoting Lane
 v. Pena, 518 U.S. 187, 192 (1996)).
        Although the Federal Tort Claims Act (FTCA) “waives sovereign
 immunity and permits suits against the United States,” id., it does so only for
 certain tort claims. See 28 U.S.C. § 2674. For example, “[t]o sue successfully
 under the FTCA, a plaintiff must name the United States as the sole
 defendant.” Baker v. McHugh, 672 F. App’x 357, 362 n.2 (5th Cir. 2016)
 (quoting McGuire v. Turnbo, 137 F.3d 321, 324 (5th Cir. 1998)); accord Galvin
 v. Occupational Safety & Health Admin., 860 F.2d 181, 183 (5th Cir. 1988).
        In the present case, Vance did not include the United States as a
 defendant but instead sued the Department of Labor and the Postal
 Inspection Service. In other words, Vance failed to “name the United States
 as the sole defendant,” McGuire, 137 F.3d at 324, and the Department of
 Labor and the Postal Inspection Service cannot be sued under the FTCA.




                                         2
Case: 19-11359     Document: 00515511615        Page: 3   Date Filed: 07/31/2020




                                 No. 19-11359


 Accordingly, we lack jurisdiction over Vance’s tort claims and we therefore
 AFFIRM the judgment of the district court.




                                      3